YEGAN, J.
I respectfully dissent. One need only to read the case caption to see that there is something wrong here.
Kelly W. was arrested after he was found drunk and asleep on a Ventura sidewalk. When roused by a Ventura police officer, Kelly said his name was “Kelly K.” By that time, he had been a fugitive from juvenile custody for about two months. The petition under which he was incarcerated, the day pass that allowed him to leave custody, and the bench warrant prepared after he failed to return were all issued under the name “Kelly W.” This is the same name under which Kelly W.’s nine prior arrests were recorded. His birth certificate, however, states that his legal name is “Kelly . . . [W.-K.].”
The majority conclude there is no substantial evidence that “Kelly K.” was a false name or that appellant used it with the intent to evade the court’s processes. In so holding, the majority improperly reweigh the evidence and make the same fundamental mistake that the Court of Appeal did in People v. Rodriguez (1999) 20 Cal.4th 1, 11-12 [82 Cal.Rptr.2d 413, 971 P.2d 618]. Our only task is to determine whether “ ‘on the entire record, a rational trier of fact could find the defendant guilty beyond a reasonable doubt. [Citations.] On appeal, we must view the evidence in the light most favorable to *474the People and must presume in support of the judgment the existence of every fact the trier could reasonably deduce from the evidence. [Citation.]’ ” (People v. Ochoa (1993) 6 Cal.4th 1199, 1206 [26 Cal.Rptr.2d 23, 864 P.2d 103], quoting People v. Jones (1990) 51 Cal.3d 294, 314 [270 Cal.Rptr. 611, 792 P.2d 643].) Under that standard, the juvenile court judge’s factual findings must be affirmed.
Substantial evidence shows that Kelly W. had been arrested, adjudicated a delinquent, placed on probation, remanded to custody, and given a furlough from which he failed to return, all under the name “Kelly W.” He nevertheless told the arresting officer that he was “Kelly K.” Now what could have motivated him to suddenly use only his father’s last name? To ask the question is to answer it. A rational trier of fact could conclude that this was a false identification because Kelly W. did not use the name that appears on his birth certificate or the name he used in prior contacts with law enforcement and the juvenile courts. (In re Ivan J. (2001) 88 Cal.App.4th 27, 30 [105 Cal.Rptr.2d 382].) A rational trier of fact could also reasonably deduce that he used the false name because he was a fugitive and hoped to avoid arrest on the failure to return charge. The juvenile court judge could therefore rationally find beyond a reasonable doubt that appellant gave the police officer a false name with the requisite intent, in violation of Penal Code section 148.9, subdivision (a). Accordingly, I would affirm the judgment as to count 3.